DETAILED ACTION
Claims 35-53 and 55 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Shu is, however, silent on “increase[ing] the period of time until the first attachment message is transmitted,” “when a second attachment message is received from another control device” during the “period of time that begins when the attachment procedure is initiated,” as claimed, [Remarks, pages 2-3].
The Examiner respectfully disagrees with these arguments.

As per the first argument
As indicated in the previous rejection and below, Shu discloses wherein, when a second attachment message is received from another control device on the network before the first attachment message is transmitted [fig. 2, paragraphs 0034, 0039-0041, 0047, wherein, when a second attachment message is received from another control device on the network before the first attachment message is transmitted (second network probe request message sent by another station, delaying, by the station, sending the first network probe request message)], the control circuit is configured to increase the period of time until the first attachment message is transmitted [fig. 1, 3, 6, paragraphs 0013, 0039-0041, 0049, 0052, increase the period of time until the first attachment message is transmitted (delaying, by the station, the first network probe request message)].

Regarding wherein, when a second attachment message is received from another control device on the network before the first attachment message is transmitted, the control circuit is configured to increase the period of time until the first attachment message is transmitted, Shu discloses in paragraphs 0032, and 0039-0043.

    PNG
    media_image1.png
    250
    496
    media_image1.png
    Greyscale

[0032] The preset period of time refers to a longest period of time required by a surrounding wireless network access point for sending a probe response message to a certain station after the surrounding wireless network access point receives a network probe request message sent by the station. In specific implementation, the wireless network access point may set a value of the preset period of time, or the station sending the network probe request message may set a value of the preset period of time and add the corresponding value of the preset period of time in the network probe request. 

[0039] FIG. 2 shows a schematic diagram of an application scenario where two stations perform wireless network discovery. …; and the station management entity adds a Probe delay parameter in the Scan request message, to indicate, to the MAC layer, that the MAC layer needs to wait for a period of time specified by the Probe delay before sending the network probe request message Probe request. In addition, according to a channel contention mechanism in WiFi specifications, before using a channel to send a message, each STA first needs to detect whether the channel is idle; when discovering that the channel is idle, starts a back-off time window, and continues to detect the channel in the back-off window; and if the channel is still idle when the back-off time window ends, sends a Probe request. 

[0040] In this embodiment, it is assumed that the STA1 initiates the Scan request at a time point t1 by using the station management entity, where the period of time specified by the Probe delay parameter carried in the Scan request and a period of time of back-off are t3-t1 in total, where the period of time of back-off may be ignored in comparison with the period of time specified by the Probe delay parameter. That is, the STA1 sends the Probe request at a time point t3. In addition, when sending a Probe request, an STA generally adds one or more network information identifiers requested by the STA in the Probe request. 

[0041] To reduce the number of massive Probe request messages sent by the STA and reduce the number of more probe responses caused by the Probe request messages at a network discovery stage, … as shown in FIG. 2, it is assumed that the STA1 receives a Probe request sent by the STA2 at a time point t2, and the STA1 may further parse the Probe request message, obtain information requested by the STA2 and carried in the Probe request message, and determine whether a network information identifier requested by the STA2 includes a network information identifier requested by the STA1; if yes, the STA1 delays sending the Probe request message and waits to receive a Probe response message sent by the AP as a response to the STA2; if not, the STA1 needs to continue to send the Probe request message before the time point t3. ….

[0043] It should be further noted that in the foregoing application scenario, if a plurality of Probe requests sent by other STAs are received before the time point t3, after parsing these Probe requests and obtains a plurality of network information identifiers requested by the STAs, if the STA1 discovers that a union of the network information identifiers carried in the plurality of Probe requests includes the network information identifier requested by the STA1, the STA1 may also delay sending the Probe request message and wait for Probe responses sent by the AP as a response to these STAs. It also should be noted that after the STA1 receives the Probe request of the STA2 at the time point t2, if before t5, the STA1 does not receive the Probe response sent by the AP as a response to the STA2 but receives one or more Probe responses sent by the AP to another STA (not the STA2), and the one or more Probe responses include the network information requested by the STA1, the STA1 cancels sending the Probe request message. 

[0044] …. In addition, during the period of time of channel detection (t3-t1), if the STA1 does not receive the Probe request sent by the STA2 but receives another message that can be used for network discovery, and the another message includes the network information requested by the STA1, the STA1 cancels sending the Probe request; otherwise, the STA1 still needs to send the Probe request before the time point t3.

In other words, Shu discloses period of time further comprises a back-off time for the WiFi station to detect the probe messages.

Therefore, given that Shu discloses period of time further comprises a back-off time for the WiFi station to detect the probe messages, then Shu clearly discloses wherein, when a second attachment message is received from another control device on the network before the first attachment message is transmitted, the control circuit is configured to increase the period of time until the first attachment message is transmitted.

Regarding the dependent claims 36-53 and 55, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-46 and 49-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu, U.S. Publication No. 2015/0043562, in view of Werb et al., (hereinafter Werb), U.S. Publication No. 2008/0036589.

As per claim 35, Shu discloses a control device configured to communicate on a network [fig. 2, paragraphs 0039, 0041, a control device configured to communicate on a network (STA1 is triggered to perform active scanning on a WiFi network)], the control device comprising: 
a wireless communication circuit configured to transmit and receive messages [paragraphs 0005, 0039, 0041, a wireless communication circuit configured to transmit and receive messages (STA is used for transmitting network discovery messages, that is, the Probe request and the Probe responses)]; and 
a control circuit [paragraphs 0039, 0047, 0057, 0058, 0060, a control circuit (STA1 is triggered to perform active scanning on a WiFi network)] configured to initiate an attachment procedure with a device to enable the control device to communicate messages with the device on the network [fig. 2, paragraphs 0004, 0039, 0041, a control circuit configured to initiate an attachment procedure (perform active network scanning) with a device (WiFi AP (access point, access point)) to enable the control device to communicate messages (Probe request message and a Probe response message) with the device on the network (perform active network scanning))], the control device configured to transmit a first attachment message at the end of a period of time that begins when the attachment procedure is initiated [fig. 2, paragraphs 0039-0041, 0044, transmit a first attachment message at the end of a period of time that begins when the attachment procedure is initiated (STA1 that is to perform active network scanning receives a Probe request sent by another STA (for example, the STA2) during the period of time of channel detection (t3-t1))]; 
wherein, when a second attachment message is received from another control device on the network before the first attachment message is transmitted [fig. 2, paragraphs 0034, 0039-0041, 0047, wherein, when a second attachment message is received from another control device on the network before the first attachment message is transmitted (second network probe request message sent by another station, delaying, by the station, sending the first network probe request message)], the control circuit is configured to increase the period of time until the first attachment message is transmitted [fig. 1, 3, 6, paragraphs 0013, 0039-0041, 0049, 0052, increase the period of time until the first attachment message is transmitted (delaying, by the station, the first network probe request message)].
Shu does not explicitly discloses initiate an attachment procedure with a router device to enable the control device to communicate messages with the router device on the network.
However, Werb teaches initiate an attachment procedure with a router device to enable the control device to communicate messages with the router device on the network [fig. 1, paragraphs 0038, 0049, 0080, 0100, initiate an attachment procedure with a router device to enable the control device to communicate messages with the router device on the network (initiate communications with a Parent (Router 2 or Gateway 3) and vice versa; Routers is each constructed and arranged to transmit and receive wireless signals for communication)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Shu by initiating an attachment procedure with a router device as taught by Werb because it would provide the Shu's method with the enhanced capability of ensuring that communication for each node is maintained [Werb, paragraphs 0047, 0062].

As per claim 36, Shu discloses the control device of claim 35, wherein the control circuit is configured to start a back-off timer when the attachment procedure is initiated, the control circuit configured, when the back-off timer expires, to: 
transmit the first attachment message when the second attachment message is not received while the back-off timer is running [paragraphs 0039, 0040, 0058, transmit the first attachment message when the second attachment message is not received while the back-off timer is running (if the second probe response message is not received, .., after the preset period of time is reached, send the first network probe request message)], and 
restart the back-off timer when the second attachment message is received while the back-off timer is running [paragraphs 0031, 0034, 0039, restart the back-off timer when the second attachment message is received while the back-off timer is running (period of time starting with a moment when the second network probe request message)].

As per claim 37, Shu discloses the control device of claim 36, 
wherein each of the second attachment messages comprises at least one of a parent request message or a link-request message [paragraphs 0034, 0037, 0054, 0055, wherein each of the second attachment messages comprises at least one of a parent request message or a link-request message (the second probe response message or the another message used for wireless network discovery; station that needs to perform network discovery needs to detect to whether a network probe request message sent by another station exists on a channel)].

As per claim 38, Shu discloses the control device of claim 37, Shu does not explicitly discloses wherein the control circuit is configured to count a first number of parent request messages that are received while the back-off timer is running, and a second number of link-request messages that are received while the back-off timer is running.
However, Werb teaches wherein the control circuit is configured to count a first number of parent request messages that are received while the back-off timer is running, and a second number of link-request messages that are received while the back-off timer is running [paragraphs 0115, 0116, 0177, 0214, 0246, 0270, 0419, wherein the control circuit is configured to count a first number of parent request messages that are received while the back-off timer is running, and a second number of link-request messages that are received while the back-off timer is running (Beacon_Count; hop count)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Shu by counting a first number of parent request messages as taught by Werb because it would provide the Shu's method with the enhanced capability of ensuring that communication for each node is maintained [Werb, paragraphs 0047, 0062].

As per claim 39, Shu discloses the control device of claim 38, 
wherein, when the back-off timer expires and at least one parent request message or link-request message is received while the back-off timer is running [Abstract, paragraphs 0039, 0040, wherein, when the back-off timer expires and at least one parent request message or link-request message is received while the back-off timer is running (back-off time window ends)].
Shu does not explicitly discloses the control circuit is configured to restart the back-off timer with an amount of time that is dependent upon the first number of parent request messages that are received and the second number of link-request messages that are received.
However, Werb teaches wherein the control circuit is configured to count a first number of parent request messages that are received while the back-off timer is running, and a second number of link-request messages that are received while the back-off timer is running [paragraphs 0115, 0116, 0177, 0214, 0246, 0270, 0419, wherein the control circuit is configured to count a first number of parent request messages that are received while the back-off timer is running, and a second number of link-request messages that are received while the back-off timer is running (Beacon_Count; hop count)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Shu by counting a first number of parent request messages as taught by Werb because it would provide the Shu's method with the enhanced capability of ensuring that communication for each node is maintained [Werb, paragraphs 0047, 0062].

As per claim 40, Shu discloses the control device of claim 39, Shu does not explicitly discloses wherein the amount of time is calculated as a weighted sum of the first number of parent request messages that are received and the second number of link-request messages that are received.
However, Werb teaches wherein the amount of time is calculated as a weighted sum of the first number of parent request messages that are received and the second number of link-request messages that are received [paragraphs 0201, 0269, 0283, 0365, 0402, wherein the amount of time is calculated as a weighted sum of the first number of parent request messages that are received and the second number of link-request messages that are received (primary and secondary path weights to the information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Shu by including a weighted sum of the first number of parent request messages as taught by Werb because it would provide the Shu's method with the enhanced capability of ensuring that communication for each node is maintained [Werb, paragraphs 0047, 0062].

As per claim 41, Shu discloses the control device of claim 40, Shu does not explicitly discloses wherein the second number of link-request messages may be weighted greater than the first number of parent request messages in the weighted sum.
However, Werb teaches wherein the second number of link-request messages may be weighted greater than the first number of parent request messages in the weighted sum [paragraphs 0283, 0352, 0365, wherein the second number of link-request messages may be weighted greater than the first number of parent request messages in the weighted sum (classify messages as low priority or high priority)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Shu by including the second number of link-request messages as taught by Werb because it would provide the Shu's method with the enhanced capability of ensuring that communication for each node is maintained [Werb, paragraphs 0047, 0062].

As per claim 42, Shu discloses the control device of claim 36, wherein the control circuit is configured to count a number of second attachment messages that are received while the back-off timer is running; and 
wherein, when the back-off timer expires and at least one attachment message is received while the back-off timer is running [paragraphs 0039, 0040, 0058, wherein, when the back-off timer expires and at least one attachment message is received while the back-off timer is running (if the second probe response message is not received, .., after the preset period of time is reached, send the first network probe request message)], the control circuit is configured to restart the back-off timer with an amount of time that is dependent upon the number of second attachment messages that are received [paragraphs 0031, 0034, 0039, configured to restart the back-off timer with an amount of time that is dependent upon the number of second attachment messages that are received (period of time starting with a moment when the second network probe request message)].

As per claim 43, Shu discloses the control device of claim 35, 
wherein the control circuit is configured to start a back-off time when the attachment procedure is initiated, the control circuit configured to transmit the first attachment message when the back-off timer expires [fig. 2, paragraphs 0034, 0039-0041, 0047, wherein the control circuit is configured to start a back-off time when the attachment procedure is initiated, the control circuit configured to transmit the first attachment message when the back-off timer expires (second network probe request message sent by another station, delaying, by the station, sending the first network probe request message)] and increase the back-off timer when the second attachment message is received before the back-off timer expires [fig. 1, 3, 6, paragraphs 0013, 0039-0041, 0049, 0052, increase the back-off timer when the second attachment message is received before the back-off timer expires (delaying, by the station, the first network probe request message)].

As per claim 44, Shu discloses the control device of claim 43, 
wherein the second attachment message comprises at least one of a parent request message or a link-request message [paragraphs 0034, 0037, 0054, 0055, wherein each of the second attachment messages comprises at least one of a parent request message or a link-request message (the second probe response message or the another message used for wireless network discovery; station that needs to perform network discovery needs to detect to whether a network probe request message sent by another station exists on a channel)].

As per claim 45, Shu discloses the control device of claim 44, 
wherein the control circuit is configured to increase the back-off timer by a first amount when a parent request message is received before the back-off timer expires [fig. 2, paragraphs 0034, 0039-0041, 0047, wherein the control circuit is configured to increase the back-off timer by a first amount when a parent request message is received before the back-off timer expires (second network probe request message sent by another station, delaying, by the station, sending the first network probe request message)], and by a second amount greater than the first amount when a link- request message is received before the back-off timer expired [fig. 1, 3, 6, paragraphs 0013, 0039-0041, 0049, 0052, by a second amount greater than the first amount when a link- request message is received before the back-off timer expired (delaying, by the station, the first network probe request message)].

As per claim 46, Shu discloses the control device of claim 35, Shu does not explicitly discloses wherein the control circuit is configured to become a leader device when a response message to the parent request message is not received, and to attach to at least one child device.
However, Werb teaches wherein the control circuit is configured to become a leader device when a response message to the parent request message is not received, and to attach to at least one child device [paragraphs 0041, 0044, 0049, 0228, wherein the control circuit is configured to become a leader device when a response message to the parent request message is not received, and to attach to at least one child device (parent-child relationships; node may perform one or more connectivity assessments and choose one or more parents)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Shu by including a leader device when a response message to the parent request message as taught by Werb because it would provide the Shu's method with the enhanced capability of ensuring that communication for each node is maintained [Werb, paragraphs 0047, 0062].

As per claim 49, Shu discloses the control device of claim 35, 
wherein the control circuit is configured to initiate the attachment procedure at the end of a coordinated startup time from when the control device is powered up [paragraphs 0032, 0040-0042, wherein the control circuit is configured to initiate the attachment procedure at the end of a coordinated startup time from when the control device is powered up].

As per claim 50, Shu discloses the control device of claim 49, 
wherein the control circuit is configured to determine the coordinated startup time based on a unique identifier of the control device [paragraphs 0035, 0040, 0041, 0043, wherein the control circuit is configured to determine the coordinated startup time based on a unique identifier of the control device (network information identifiers)].

As per claim 51, Shu discloses the control device of claim 49, 
wherein the control circuit is configured with the coordinated startup time during a claiming procedure [paragraphs 0040-0042, wherein the control circuit is configured with the coordinated startup time during a claiming procedure (period of time comprising the delay time)].

As per claim 52, Shu discloses the control device of claim 35, 
wherein the control circuit is configured to initiate the attachment procedure when the control device is powered up [paragraphs 0034, 0040, 0042, wherein the control circuit is configured to initiate the attachment procedure when the control device is powered up (initiates the Scan request)].

As per claim 53, Shu discloses the control device of claim 35, 
wherein the control circuit is configured to increase the period of time by an amount of time that is dependent upon a message type of the second attachment message [fig. 2, paragraphs 0034, 0039-0041, 0043, wherein the control circuit is configured to increase the period of time by an amount of time that is dependent upon a message type of the second attachment message].

As per claim 55, Shu discloses the control device of claim 53, 
wherein the message type comprises one of a parent request messages or a link request message [paragraphs 0034, 0037, 0054, 0055, wherein the message type comprises one of a parent request messages or a link request message (type of message includes a beacon message; the second probe response message or the another message used for wireless network discovery; station that needs to perform network discovery needs to detect to whether a network probe request message sent by another station exists on a channel)].

Allowable Subject Matter
Claims 47 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasslin et al., U.S. Publication No. 2015/0131435 discloses transmission time determination may comprise increasing the transmission rate.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469